Order entered October 18, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00619-CV

                     LUIS A. AND LINDA A. SANTIAGO, Appellants

                                             V.

                   NOVASTAR MORTGAGE, INC., ET AL., Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-02073-2011

                                         ORDER
       The Court has before it appellee Novastar Mortgage, Inc.’s October 16, 2013 unopposed

motion for extension of time to file its brief. The Court GRANTS the motion and ORDERS

appellee to file its brief by November 1, 2013. No further extensions will be granted absent a

showing of exceptional circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE